In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00023-CR



         JAMES FRANKLIN KIRBY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 25159




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                              MEMORANDUM OPINION
       James Franklin Kirby, appellant, has filed a motion to dismiss his appeal. The motion

was signed by both Kirby and his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

       Accordingly, we dismiss this appeal.



                                              Jack Carter
                                              Justice



Date Submitted:      July 30, 2014
Date Decided:        July 31, 2014

Do Not Publish




                                              2